     Case 2:20-cv-02300-RFB-NJK Document 3 Filed 12/22/20 Page 1 of 4



1
2                                UNITED STATES DISTRICT COURT
3                                        DISTRICT OF NEVADA
4     ANTHONY MARTIN,                                            Case No. 2:20-cv-2300-RFB-NJK
5                                               Plaintiff                     ORDER
6            v.
7     BRIAN WILLIAMS, et al.,
8                                           Defendants
9
10   I.     DISCUSSION

11          On December 18, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

12   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an

13   application to proceed in forma pauperis. Docket Nos. 1-1, 1. Plaintiff’s complaint and Plaintiff's

14   application to proceed in forma pauperis are both incomplete.

15          Plaintiff's Complaint

16          Upon review, the Court notes that Plaintiff did not sign the complaint, Docket No. 1-1.

17   Under Rule 11 of the Federal Rules of Civil Procedure, a plaintiff who is not represented by

18   counsel is required to sign his complaint. Fed. R. Civ. P. 11(a). Because Plaintiff did not sign the

19   complaint, the Court cannot consider it.

20          As such, the Court grants Plaintiff a one-time extension to submit a signed amended

21   complaint to the Court on or before February 22, 2021. If Plaintiff chooses to file an amended

22   complaint, he is advised that an amended complaint supersedes (replaces) the original complaint

23   and, thus, the amended complaint must be complete in itself. See Hal Roach Studios, Inc. v.

24   Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989). Therefore, a mere signature

25   page will not be sufficient. Plaintiff should file the amended complaint on this Court’s approved

26   prisoner civil rights form, and it must be entitled “First Amended Complaint.”

27          Plaintiff's Application to Proceed in Forma Pauperis

28          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil
     Case 2:20-cv-02300-RFB-NJK Document 3 Filed 12/22/20 Page 2 of 4



1    action in this Court may apply to proceed in forma pauperis in order to file the civil action without
2    prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit
3    all three of the following documents to the Court:
4           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
5           approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
6           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
7           (i.e. page 4 of this Court’s approved form), and
8           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
9    six-month period.
10          Plaintiff has not affixed his two required signatures on page 3 of his application to proceed
11   in forma pauperis or provided a Financial Certificate and inmate account statement for the
12   previous six-month period with his application.        Accordingly, the Court denies Plaintiff's
13   application to proceed in forma pauperis, Docket No. 1, without prejudice because the application
14   is incomplete.
15           The Court will grant Plaintiff a one-time extension until on or before February 22, 2021,
16   to file either a fully complete application to proceed in forma pauperis containing all three of the
17   required documents or pay the full $402 filing fee. Absent unusual circumstances, the Court will
18   not grant any further extensions of time.
19          If Plaintiff does not file either a fully complete application to proceed in forma pauperis
20   with all three required documents or pay the full $402 filing fee on or before February 22, 2021,
21   this case will be subject to dismissal without prejudice for Plaintiff to file a new case with the
22   Court when Plaintiff is able to either acquire all three of the documents needed to file a fully
23   complete application to proceed in forma pauperis or pays the full $402 filing fee.
24          A dismissal without prejudice means Plaintiff does not give up the right to refile the case
25   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
26   with the application to proceed in forma pauperis. Plaintiff may also choose not to file an
27   application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
28   February 22, 2021 to proceed with this case.



                                                     -2-
     Case 2:20-cv-02300-RFB-NJK Document 3 Filed 12/22/20 Page 3 of 4



1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
3    Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a copy of
4    his original complaint, Docket No. 1-1. If Plaintiff files an amended complaint, he should use the
5    Court's approved form and he must write the words “First Amended” above the words “Civil
6    Rights Complaint” in the caption.
7           IT IS FURTHER ORDERD that if Plaintiff chooses to file a signed amended complaint,
8    Plaintiff will file the signed amended complaint to this Court on or before February 22, 2021.
9           IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended complaint on
10   or before February 22, 2021, this case will be subject to dismissal without prejudice for Plaintiff
11   to refile the case with the Court, under a new case number, when Plaintiff is able to file a signed
12   amended complaint.
13          IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis,
14   Docket No. 1, is denied without prejudice to file either a new and fully complete application to
15   proceed in forma pauperis with all three documents or pay the full $402 filing fee.
16          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
17   form application to proceed in forma pauperis by an inmate, as well as the document entitled
18   information and instructions for filing an in forma pauperis application.
19          IT IS FURTHER ORDERED that on or before February 22, 2021, Plaintiff will either
20   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
21   administrative fee) or file with the Court:
22          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
23          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
24          3),
25          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
26          (i.e. page 4 of this Court’s approved form), and
27          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
28   six-month period.



                                                    -3-
     Case 2:20-cv-02300-RFB-NJK Document 3 Filed 12/22/20 Page 4 of 4



1            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
2    proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action
3    on or before February 22, 2021, this case will be subject to dismissal without prejudice for
4    Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all three
5    documents needed to file a complete application to proceed in forma pauperis or pays the full $402
6    filing fee.
7            IT IS SO ORDERED.
8            DATED: December 22, 2020
9
10                                                 Nancy J. Koppe
                                                   United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -4-
